DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
Response to Amendment
The Amendment filed February 1, 2022 has been entered. Claims 14, 16 and 21 are pending in the application with claims 1 – 13, 15, 17 – 20 and 22 – 26 being cancelled. The amendment to the claims and specification have overcome the objections and the 112 rejections set forth in the last Final Action mailed November 2, 2021.
Claim Objections
Claims 14, 16 and 21 are objected to because of the following informalities. Appropriate correction is required.
Claim 14, line 5 from the end of the claim and claim 21, line 6 from the end of the claim: “slides and whose outer periphery is formed larger than the first outer shape part” should read --slides, an outer periphery of the second outer shape part is formed larger than an outer periphery of the first outer shape part--.
Claim 16 is objected to for being dependent on claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the insertion holes are provided with a reinforcing member increasing a thickness of an edge part of the insertion holes” in lines 1-3 (this is the embodiment shown in fig. 8 of the application: reinforcing member is 34). Claim 14 recites the limitation “the sealing member has an outside surface positioned further outward in a radial direction than a portion of the covering sheet in the vicinity of the first outer shape part” in lines 3-4 from the end of the claim 14 (this is the embodiment shown in fig. 9 of the application). The claim is indefinite because it is unclear as to how the reinforcing member increases a thickness in the claimed manner if the embodiment shown in fig. 9 is being claimed in the independent claim. The specification fails to disclose the embodiments of fig. 8 and fig. 9 being combinable. For examination purposes, the claim is examined as best understood by the examiner, i.e., there exists a reinforcing member in the viscous material supply device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 2,768,661 – herein after Floyd) in view of (US 4,790,456 – herein after Nakane), Aubert, Guy (FR 2750961 – herein after Aubert), Scardino, Paul (US 2009/0071981 – herein after Scardino) and Kiehm, Rutherford (US 6,644,179 – herein after Kiehm) further in view of Handzel, James (US 5,117,998 – herein after Handzel).
In reference to claim 14, Floyd teaches a viscous material supply device comprising (see figs. 1 – 2): 
a tank (10) provided with a storage space storing viscous material (grease in view of disclosure in col. 1, lines 56-60); and 
a piston (48+36+28+26) slidably inserted into the tank, the piston provided with a pressing surface (bottom surface of 26) that presses the viscous material and a suction passage (see fig. A below: hollow passage within cylinder 48 that communicates with shown “suction opening”) through which the viscous material inside the tank flows by pressing force of the pressing surface (see col. 3, lines 4-12 where it is disclosed that the movement of piston in downward direction causes the fluid to flow into the threaded cylinder 48),
pins (30) erected on a side (i.e. a top side) opposite to the pressing surface in the piston, and
a sealing member (32) attached to an outer periphery of the piston and sealing a portion between the piston and the tank (see col. 2, lines 24-41),
the piston further includes (see fig. A below) a first outer shape part and a second outer shape part separated from the first outer shape part in a direction that the piston slides (which is towards the bottom of the tank) and whose outer periphery is formed larger than the first outer shape part (as seen in fig. A below: outer periphery of the second outer shape part is larger than outer periphery of the first outer shape part). 

    PNG
    media_image1.png
    371
    917
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Floyd to show claim interpretation.
Floyd does not teach a covering sheet.
However, Nakane teaches a similar viscous material supply device, wherein a covering sheet (14) including a covering part (i.e. top surface of 14) covering the pressing surface in the piston (13) and a communication hole (15, fig. 2) communicating with the suction passage (suction opening, see col. 2, lines 49-51; fig. 2: “I” in element 13).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a covering sheet as taught by Nakane in the viscous material supply device of Matsushita for the purpose of minimum residual viscous fluid and virtually preventing the mixing of air when the numerous cylindrical container is replaced, as recognized by Nakane (col. 2, lines 11-13).
Floyd, as modified by Nakane, does not teach the viscous material supply device, “the pins being used to attach the covering sheet to the piston, wherein the covering sheet is folded back at an outer periphery toward the side opposite to the pressing surface and including insertion holes fitted with the pins of the piston at a portion that is folded back, and axis centers of the suction passage and the communication hole of the covering sheet are matched with each other by fitting the insertion holes with the pins of the piston”.
However, Aubert teaches a piston head (10) which comprises of a metal insert (12) has a cover sheet (in the form of a sealing element 24 = 38+30) attached to it. The cover sheet (24) is attached to the piston head such that shoulder (32) is fitted into a groove (34). The shoulder (32) acts as a pin and the groove (34) acts an insertion hole. The purpose of attaching the cover sheet in this manner to the piston head is to ensure perfect aseptic behavior over the entire surface of the piston head, including on its inner face (page 2 of translation, lines 78-79).
In Aubert, the pin is on the cover sheet and the insertion hole is on the piston. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pin on the piston and the insertion hole on the cover sheet, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, applicant has not disclosed any criticality for the limitation as to why the pin(s) and the insertion hole(s) need to be specifically provided on the piston and the cover sheet respectively.
Furthermore, Aubert teaches one pin and one insertion hole. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide plurality of the insertion holes on the cover sheet corresponding to plurality of pins on the piston since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide insertion holes in the cover sheet of Nakane in order to attach it to the pins present on a side opposite to the pressing surface in the piston of Floyd for the purpose of also attaching the cover sheet to the inner face (i.e. the face opposite to the pressing surface) of the piston in order to ensure perfect aseptic behavior over the entire surface of the piston, as recognized by Aubert (page 2 of translation, lines 78-79).
Floyd, as modified by Nakane and Aubert, does not teach the device, wherein the covering sheet is replaced after cleaning the piston and replacing the tank.
However, Scardino teaches the device wherein (¶79) the piston is removed (moved up) in order to replace the empty tank (empty hopper) and Kiehm teaches the device wherein (Col. 2, lines 61-66) the covering sheet (80) is removed for cleaning or replacement purposes from the plunger (60/64).
It is well known in the art to have the components of the apparatus/machine to be cleaned and/or replaced, when necessary or desired, in order to increase the life expectancy of the apparatus/machine and/or ensure the apparatus/machine is working in the optimal condition. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to do the maintenance/preventive step that involves replacing the tank, cleaning the piston and replacing the covering sheet in the modified device of Floyd using the teachings of Scardino and Kiehm
Floyd further does not teach “the piston further includes a first outer shape part on which the sealing member is attached, and the pins are inserted into the sealing member”.
However, Handzel teaches a viscous material supply device comprising: a piston (15) with a pressuring surface (bottom surface of 15); pins (18) erected on a side opposite to the pressing surface in the piston; a sealing member (10) attached to an outer periphery of the piston and sealing a portion between the piston and a tank (12); the piston further includes (see fig. B below) a first outer shape part on which the sealing member is attached and a second outer shape part separated from the first outer shape part in a direction that the piston slides and whose outer periphery is formed larger than the first outer shape part, and the pins are inserted into the sealing member (in element 16 of the sealing member 10 for instance).

    PNG
    media_image2.png
    284
    782
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1 of Handzel to show claim interpretation.
Floyd discloses one of the objectives being (see col. 1, lines 31-37) “to provide a filling device as stated in which the piston-like assembly constituting the invention will be so designed as to promote an improved sealing action Handzel instead of the sealing member (32) in Floyd for a piston of Floyd in the modified device of Floyd for the purpose of utilizing the sealing assembly that is (a) suitable for varying types of pails including the straight and tapered pails and (b) easily adjusted to accommodate the varying desired configurations, as recognized by Handzel (col. 1, lines 39-45).
Thus, Floyd, as modified, further teaches the viscous material supply device, wherein the sealing member (of Handzel) is attached to a first outer shape part of the piston (in Floyd) and wherein the sealing member has an outside surface positioned further outward in a radial direction than a portion of the covering sheet (sheet of Nakane with holes for pins of Floyd) in the vicinity of the first outer shaper part (of Floyd) and the pins (of Floyd) are inserted into the sealing member (of Handzel).
In reference to claim 16 (see 112b above for interpretation), Floyd, as modified, teaches the viscous material supply device, wherein the insertion holes are provided with a reinforcing member increasing a thickness of an edge part of the insertion holes {this limitation is interpreted as “a reinforcing member” being present in the viscous material supply device; reinforcing member is “40” in Floyd}.
In reference to claim 21, see rejection of claim 14 above. The newly viscous material supply device of Floyd as above does not explicitly teach the claimed .
Response to Arguments
The arguments filed February 1, 2022 with respect to the newly introduced limitation “the pins are inserted into the sealing member” have been fully considered but they are moot. The amendment to independent claim 14 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to the independent claim, in view of newly found references of Floyd.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murt, Robert and Lawrence teach a similar viscous material supply device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/           Examiner, Art Unit 3746